Citation Nr: 1413599	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to November 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing has been associated with the record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


REMAND

Additional development is required to obtain all, outstanding records pertaining to the claim.  The record only includes VA treatment records dating up to July 18, 2011, and the Veteran has reported relevant VA treatment after this date.  These records must be requested and, if available, associated with the record.  Furthermore, in light of the need for remand, a new examination should be conducted to determine the current severity of the PTSD.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC must undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include any outstanding, relevant VA treatment records dated after July 18, 2011. 

2.  The RO/AMC must then arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the nature and extent of all impairment from his service-connected PTSD.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  Undertake any other indicated development.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


